ORDER
PER CURIAM.
Appellant, Theodore Howard, appeals from the denial of his Rule 24.035 motion without an evidentiary hearing. We affirm. Appellant pled guilty to assault in the first degree and robbery in the first degree for which he was sentenced to ten years per count to run concurrently. Appellant claims ineffective assistance of counsel for counsel’s alleged failure to fully inform appellant of the minimum and maximum range of punishment. We have reviewed this allegation, the record on which it is based, and the findings and conclusions of the motion court and we do not find the motion court’s determination to be clearly erroneous. Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989). A memorandum, solely for the use of the parties, has been provided explaining the reasons for our decision. Rule 84.16(b).